Ruffin, C. J.
The plaintiffs prayed an instruction, that if the jury believed either of the three witnesses, Hobson, Lawrence or thrift, the plaintiffs were entitled to recover. We think the judge properly refused the instruction, because, upon the evidence of each of the witnesses, Lawrence and Thrift, taken by itself, it is doubtful whether the defendant did accept the piece of iron cut off for him, or whether Hob-son, the plaintiff’s agent, did not consent, that, instead of it, he should take that before cut off for Kivett. Therefore, the court properly left it to the jury, on all the evidence, to say whether there were a sale .and .delivery to the defendant and acceptance by him.
Per CuRiAUf, .Judgment affirmed.